OVERTON, Justice,
specially concurring.
I fully concur in the majority opinion. Because a given amount of tax revenue is needed to operate the government, it should be recognized that one person’s tax exemption will become another person’s tax. The subject statutory provisions apply this principle in providing the Department of Revenue with the authority to control the granting of tax exemptions, thereby assuring a fair taxation policy. Clearly, tax exemptions should be granted only upon proper authority and in accordance with established procedures.